NUMBER 13-08-505-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ANDREA PALOMO,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


   On appeal from the 319th District Court of Nueces County, Texas.



                        MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam

       Appellant, Andrea Palomo, attempts to appeal her conviction. The trial court has

certified that “the defendant has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).

       On August 25, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 26, 2008, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is incorrect

or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                                          PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 30th day of October, 2008.




                                               2